Action by an administrator to recover damages for the wrongful death of his intestate, and by the individual plaintiff for personal injuries sustained, both by reason of the alleged negligence of defendants, resulting in a collision at an intersection between motor vehicles. The judgment is in favor of both plaintiffs and against both defendants. Defendant Triboro Coach Corporation appeals from the judgment as entered against it. Judgment reversed on the facts and new trial granted, with costs to appellant to abide the event. The finding of negligence as against the appellant was contrary to the weight of the credible evidence. Lewis, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur.